Plaintiff has petitioned for a rehearing. The petition asserts as ground for a rehearing that "the Supreme Court has overlooked a controlling principle of law long established in the state of North Dakota on appeal in failing to give due weight to the decision of the trial court and the findings of the trial court on the facts." The rule to which reference is made was not overlooked, it was recognized and applied. In the former opinion we said: — "The judges who heard the case and who have joined in this opinion have read and weighed the evidence; and after due consideration thereof and giving due weight to the findings ofthe trial court have all reached the conclusion that the evidence does not warrant a finding that the defendant has been guilty of extreme cruelty to the plaintiff."
The statute under which the appeal from the judgment was taken provides that on such appeal "The Supreme Court shall try anew the questions of fact specified in the statement or in the entire case, if the appellant demands a retrial of the entire case,". ND Rev Code 1943, 28-2732.
In this case the defendant demanded a retrial of the entire case in this Court. This made it encumbent upon this Court "to try anew the questions of fact in the entire case." ND Rev Code 1943, 28-2732; Englert v. Dale, 25 N.D. 587, 597, 142 N.W. 169, 173; Merchants Nat. Bank v. Collard, 33 N.D. 556, 565, 566, 157 N.W. 488, 491, 492. See also Rindlaub v. Rindlaub, 19 N.D. 352, 394, 125 N.W. 479, 498; Hoellinger v. Hoellinger, 38 N.D. 636, 166 N.W. 519. On an appeal for trial de novo the case is not tried anew in the sense that proceedings are had as though *Page 732 
no trial had been had. There is no new evidence or any evidence adduced in the Supreme Court. The case is tried and must be decided upon the record of the trial had and the evidence adduced in the district court. On such appeal, however, the Supreme Court has the power and it is made its duty to review and weigh the evidence that was adduced upon the trial and transmitted to the Supreme Court as a part of the record on appeal, and to "find the facts for itself" (Doyle v. Doyle, 52 N.D. 380, 389, 202 N.W. 860, 863), "independently of the trial court's findings." Merchants Nat. Bank v. Collard, 33 ND at p 565, 157 NW at p 491.
While on such appeal the findings of the trial court are not accompanied by the strong presumptions of regularity and correctness applicable in cases where "a trial anew" of questions of fact may not be had, and while this Court is required to weigh the evidence and find the facts "independently of the trial court's findings", nevertheless in weighing the evidence and finding the facts the findings of the trial court must still have weight and influence with this Court "especially when based upon the testimony of witnesses who appeared in person before that court." Christianson v. Farmers' Warehouse Asso. 5 N.D. 438, 444, 67 N.W. 300, 302, 32 LRA 730, 732.
In this case each of the five judges who heard the case in this Court and who signed the former opinion read all the evidence that had been adduced at the trial and settled in the statement of the case, and transmitted to this Court. In considering and weighing the evidence, due weight was given to the rulings and findings of the trial court; and in exercising the judgment which the law requires the members of this Court to exercise, the members individually and collectively reached the conclusion that the evidence does not establish that the defendant has been guilty of extreme cruelty or that she has deserted the plaintiff.
In considering the petition for rehearing we have again reviewed the evidence and findings of the trial court and are all *Page 733 
agreed that the former opinion is correct. We adhere to the views expressed therein. A rehearing is denied.
BURKE and NUESSLE, JJ., and MILLER and GRIMSON, District Judges, concur.